Citation Nr: 0425021	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  95-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral blindness.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the fourth metacarpal of the left 
hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
residuals of fracture, left fourth metacarpal, and determined 
that new and material evidence had not been received to 
reopen a claim for service connection for blindness.

These matters were previously before the Board in November 
1997, at which time they were remanded for additional 
development.  The development requested in that remand has 
been undertaken and the case now returns to the Board for 
adjudication.  

As noted by the Board in the November 1997 remand, in 
statements submitted in November 1993 and June 1994, the 
veteran claimed that his blindness resulted from treatment 
received at VA medical facilities, including several 
surgeries performed on his eyes.  It appears that the veteran 
is asserting a claim of service connection under the 
provisions 38 U.S.C.A. § 1151 for residuals of treatment at a 
VA facility.  The RO should contact the veteran and clarify 
his intentions with respect to that issue, and adjudicate it 
if he wishes to pursue the matter.

Finally, the Board points out that due, to the veteran's 
advanced age, this case has been advanced on the docket.  





FINDINGS OF FACT

1.  In March 1990 the RO denied service connection for 
defective vision/bilateral blindness, and in December 1990 
that claim was denied by a Hearing Officer.  The RO properly 
notified the veteran of those denials, and he did not appeal 
either decision.  

2.  In May 1993, the RO determined that no new and material 
evidence had been presented with which to reopen the claim of 
service connection for bilateral blindness.  The RO properly 
notified the veteran of the decision that same month, he did 
not appeal that decision, and it became final.

3.  Since the May 1993 decision, evidence bearing directly 
and substantially on the claim of entitlement to service 
connection for bilateral blindness, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim, has not been received.

4.  The veteran's service connected disability of the left 
4th metacarpal is manifested by subjective complaints of 
pain, deformity of the finger, and functional impairment of 
muscle group IX manifested by an inability to close the hand 
completely and weakened strength and grip, and a painful 
scar.  


CONCLUSIONS OF LAW

1.  The May 1993 RO decision in which it was determined that 
new and material evidence had not been received with which to 
reopen the claim of entitlement to service connection for 
bilateral blindness is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.160(d) (2003); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2003).


2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
bilateral blindness, and the claim may not be reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2001) (in effect for claims filed before Aug. 29, 2001).

3.  The criteria for a disability rating of 10 percent for 
residuals of a fracture of the 4th metacarpal, affecting 
muscle group IX of the left hand, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.14, 4.56, 4.73, 4.118, Diagnostic Codes 5309, 5230, 5227 
(2001 and 2003).

4.  The criteria for a disability rating of 10 percent for 
the veteran's painful scar over the left 4th metacarpal have 
been met, effective from August 30, 2002.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 
4.118, Diagnostic Code 7804 (in effect as of August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.


VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In February 2001 and December 2003 letters, VA informed the 
appellant of the VCAA and its effect on his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
August 1994 statement of the case (SOC), as well as numerous 
Supplemental Statements of the Case issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate the claims.  We 
therefore believe that appropriate notice has been given in 
this case.  

The Board notes, in addition, that a substantial body of VA 
and private medical evidence was developed with respect to 
the appellant's claims.  In this regard, in November 2001 and 
December 2002, the RO made attempts to contact several 
private treatment identified by the veteran.  All available 
records were added to the file and notations have been made 
at various times to the effect that requested records were 
unavailable (e.g., negative response to request for medical 
records dated in October 2003).  No further evidence or 
argument has been presented for the record following the 
Informal Hearing Presentation submitted to the Board by the 
representative in July 2004.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all available evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran was afforded multiple 
examinations in 2000 and 2003 in order to evaluate his 
service-connected disability of the left 4th metacarpal.  As 
mentioned, VA and non-VA medical records have also been 
obtained and entered into the evidentiary record.  Thus, the 
statutory requirement in the VCAA, that a medical examination 
or medical opinion be secured when necessary to make a 
decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding all of these 
matters for yet more development, except for those claims 
which clearly require additional development as explained 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran's service separation documents reflect that his 
military occupation on active duty was welding, primarily 
pipe lines.  The documents reflect that prior to service the 
veteran was employed by a bridge company from 1942 to January 
1944 performing vertical, flat, and overhead welding.  
Service medical records document a fracture of the fourth 
left metacarpal occurring in April 1946, when the veteran 
fell getting out of a taxicab.  The fracture was treated with 
a cast in May 1946.  Uncorrected vision at that time was 
reported to be 20/20 bilaterally.  

By rating action of November 1946, the RO granted service 
connection for a fractured 4th metacarpal of the left hand, 
for which a noncompensable evaluation was assigned.  

In September 1958, the veteran requested an increased rating 
for his left hand disability, indicating that he had bone 
deformity in the hand resulting in weakness and inability to 
grip.  He asserted that he was unable to continue driving 
trucks for a living as a result.  He submitted VA medical 
records which made reference to X-ray films showing a well-
healed fracture and noting the veteran's complaints of pain 
and weakness.  It was also noted that there was no swelling 
or inflammation.  A VA examination was conducted in December 
1958, at which time X-ray films were taken which showed 
slight posterior bowing consistent with residuals of a healed 
fracture.  


Private medical evidence dated in 1959 documents the 
veteran's complaints of left hand pain, cramping, and 
stiffness.  Physical findings made during that time include 
an inability to make a fist of the left hand and grip loss, 
normal range of motion of the 4th left metacarpal, and a 
fractured 4th left metacarpal healing in malposition (with 15 
degrees volar angulation).  A VA record dated in April 1969 
indicates that the veteran sustained a fracture of the left 
wrist due to an accidental gunshot wound which was apparently 
treated in 1960.  In December 1969, the veteran underwent 
osteotomy and pin fixation of the 4th left metacarpal.  In 
April 1971, elective removal of K-wires inserted during the 
1969 osteotomy was performed.  

A VA examination was conducted in October 1971.  The veteran 
complained of weakness in the left hand and pain in the 4th 
finger.  A well-healed scar on the ring finger was shown.  He 
had full range of motion and rotation of all the fingers on 
the left hand.  Weakened left hand grip strength was 
demonstrated, but it was noted that the veteran was not fully 
cooperating upon examination.  

Compensable evaluations were denied by the RO in rating 
actions dated from January 1958 to 1972.

In March 1989, the veteran filed a service connection claim 
for a bilateral eye disorder, and a claim for a compensable 
evaluation for his left 4th finger.

The record contains a private examination report of Dr. S. 
dated in January 1990.  The veteran complained of pain and 
stiffness in the left hand.  He also reported that he had 
been blind since 1986, which he attributes to burns he 
received as a welder in service.  X-rays of the left hand 
showed a healed fracture of the 4th metacarpal, with 
shortening of that finger.  The doctor concluded that the 
veteran was blind and had sequellae of a crush injury of the 
left hand. 

In January 1990, the veteran underwent a private eye 
examination.  The report stated that he was 70 years of age, 
and that he gave a history of flash burns occurring during 
service from 1944 to 1946, when he was working as a welder.  
He stated that after those burns, both eyes were teary and 
watery, and indicated that 24 years previously (in 
approximately 1966) he had developed an infection in the 
right eye, following which he lost vision in that eye.  He 
also reported having cataract surgery of the left eye in 
1985, following which he lost vision in that eye.  The 
impressions included: status post welding burns of both eyes 
and total blindness in both eyes.  

Service connection for bilateral defective vision was denied 
in a March 1990 rating action.

The veteran presented testimony at a hearing held at the RO 
in November 1990.  He testified that his blindness was due to 
flash burns sustained as a welder during service.  He stated 
that he was treated multiple times during service, but the 
doctor did not keep the records.  He also stated that the 
doctor told him he could go blind due to flash burns.  The 
veteran reported that from 1946 to 1972 he was employed on 
and off as a sheet welder.  The veteran also testified that 
his left (minor) hand had limited use.  He identified 
symptoms of pain, and problems grasping and lifting.  In 
November 1990, a Hearing Officer denied service connection 
for blindness.  The veteran was advised of that decision in 
December 1990 and he did not appeal it.  

A VA medical record dated in September 1992 records an 
impression of absolute glaucoma bilaterally, mild 
conjunctivitis, and 4-year history of blindness.  

In October 1992, the veteran filed to reopen his claim for 
visual problems.  In support of his claim, several lay 
statements were submitted dated in March 1991, in which the 
authors attested that they knew the veteran had experienced 
eye problems since his discharge from service in 1946.  In a 
May 1993 decision, the RO determined that no new and material 
evidence had been submitted to reopen the service connection 
claim for bilateral blindness.

In December 1993, the veteran filed to reopen his service 
connection claim for bilateral blindness, and requested a 
compensable evaluation for his left 4th finger disability.

A VA examination of the hand, thumb, and fingers was 
conducted in January 1994.  It was noted that the veteran is 
right-handed.  The examiner documented a well-healed incision 
over the fourth metacarpal, and stated that X-ray films 
showed a healed fracture in good alignment but with some 
demineralization.  A loss of sensation to the left little, 
ring, and middle fingers was reported.  It was noted that the 
veteran experienced pain on palpation of the 4th metacarpal, 
radiating to the wrist.  The examiner stated that there was 
no grip, and the veteran could not grasp objects with the 
left hand.  The report noted definite weakness of the left 
hand muscles.  It was noted that none of the fingers on the 
left hand could touch the middle palmar crease.  A diagnosis 
of possible ulnar and median nerve injury at the wrist level 
was made.  The examiner opined that the veteran had lost the 
use of his left hand for any useful purposes.  

In a March 1994 rating decision, the RO denied an increased 
rating for a fracture of the left fourth metacarpal, and 
determined that new and material evidence had not been 
received to reopen the claim for service connection for 
blindness.

The veteran presented testimony at a hearing held at the RO 
in May 1995.  This testimony was largely repetitive of that 
presented at a previous RO hearing in November 1990.  The 
veteran did add that, during service, he was stationed on an 
island for 16 months where volcanoes erupted, and he was 
subjected to noxious gases and ash which he believes caused 
his blindness.  He stated that he saw a doctor in 1947 due to 
watery eyes.  The veteran also testified that his service-
connected left 4th finger disability was affecting his entire 
left hand and wrist.  The claim was denied by a Hearing 
Officer in May 1995.

The claim was remanded by the Board in November 1997 for 
additional evidentiary development.  Pursuant to that 
development, VA medical records dated in 1986 were received 
which show treatment for glaucoma.  The records also show 
that surgery on the left eye was performed in 1986.  An entry 
dated in April 1987 reflects that the veteran had a long 
history of painless progressive vision loss in the left eye, 
due to cataract and advanced glaucoma.  VA records reflect 
that the veteran underwent cataract extraction in the left 
eye in May 1987.  In February 1988, he underwent 
trabeculectomy of the left eye due to uncontrolled glaucoma.  

An evaluation of the eyes was performed in September 1998.  
The veteran reported that he had previous eye injuries due to 
ashes and poisonous gas fumes from volcanoes.  He reported 
having enucleation of the right eye in 1987, and cataract 
surgery of the left eye performed in 1986.  Diagnoses of 
prosthesis of the right eye, scarred and vascularized 
corneas, no light vision bilaterally, and aphakia of the left 
eye were made.  The doctor stated that acids, ammonia, and 
other compounds present in volcanic ash could damage eyes.  

An evaluation for VA purposes was conducted in October 1998.  
The veteran complained of left wrist and hand pain as wall as 
loss of sensation.  The veteran made essentially no attempt 
to grip the Jamar testing device with his left hand, and the 
examiner commented that it did not appear that he was using 
his best effort.  Evaluation of the hands revealed no 
evidence of intrinsic atrophy.  When asked to flex his 
fingers, initially, the veteran would flex them to only 
within 5-6 cm of his distal crease.  However, with greater 
effort, he was able to move his fingers and touch the distal 
crease with normal flexion.  He would not perform abduction 
or adduction, so strength testing was not possible in that 
regard.  A well-healed surgical scar over the fourth 
metacarpal was identified, and it was noted that the head was 
slightly depressed as compared to the other digits.  Range of 
motion was described as excellent.  The examiner reported 
that there was no tenderness over the bone, no Tinel's sign, 
no instability, and no crepitation.  Sensation was generally 
intact to pin prick and light touch.  

A diagnosis of status post fracture, 4th metacarpal bone, 
mid-shaft, with mild flexion deformity was made.  The doctor 
stated that he found no evidence of ulnar or median nerve 
injury.  He noted that X-ray films showed a healed fracture 
of the 4th metacarpal mid-shaft, with angulation of 11 
degrees.  The doctor observed that his findings were quite 
similar to those reported in 1960, at which time that 
examiner felt that there was insufficient disability of the 
left hand to prevent the veteran from working and that his 
complaints were out of proportion to the findings.  The 
doctor also observed that he found no objective evidence to 
support the veteran's complaints of pain and weakness.

A neurological evaluation was conducted in October 1998 for 
purposes of VA evaluation.  The veteran complained of left 
hand pain and numbness in all of the fingers of the left 
hand.  Sensory testing was intact and symmetrical in all 
extremities.  Examination of the left hand showed no erythema 
or swelling.  Palpation at the MCP and PIP joints resulted in 
subjective complaints of discomfort, but no inflammation was 
present.  Palpation of the joints yielded no evidence of chip 
fracture, joint dislocation, or ligamentous damage at the 
metacarpal joints of the left hand.  Motor functioning in the 
hand was normal with regard to finger and thumb adduction.  A 
diagnosis of status post fracture, left ring finger, with 
subjective complaints of left hand discomfort was made.  The 
examiner concluded that the examination failed to reveal any 
evidence of residuals related to the veteran's 4th metacarpal 
fracture in 1946, and added that there was no evidence of 
ankylosis of the ring finger to palpation.  She noted that 
the veteran's complaints of residual pain in the left hand 
could not be explained by the fracture, in the absence of 
post-traumatic arthritis.  She observed that multiple X-ray 
films had documented excellent healing of the fracture.  

The veteran also submitted treatise evidence from the United 
States Geological Survey titled "What are Volcano Hazards?"

An examination of the left hand was conducted in September 
2000 for purposes of VA evaluation.  The veteran complained 
that his hand was crooked and that he is unable to use his 
left hand.  He also complained that he had been unable to use 
his left index finger for 50 years.  A diagnosis of status 
post injury to the 4th and 5th metacarpophalangeal joints, 
with no objective evidence of residuals, was made.  The 
examiner stated that the veteran did not have ankylosis or 
any evidence of residual arthritis in his hand.  Nerve 
testing was normal and grip strength testing was difficult to 
gauge due to the veteran's level of effort and lack of 
cooperation.  The examiner observed that, objectively, there 
was no loss of volume or muscle strength in the hand and he 
had full, painless range of motion.  There was radiographic 
evidence of mild bowing and mild shortening of the fourth 
metacarpal.  The examiner found nothing to substantiate 
complaints of weakness, incoordination, fatigability, and/or 
pain. 


The veteran underwent a second examination of the left hand 
in September 2000 for purposes of VA evaluation.  The veteran 
complained of numbness and weakness of the left hand and of 
dull aching with extensive gripping of the hand.  Impressions 
of status post left finger injury with fracture at 4th 
metacarpal, old; residual mild arthritis; weakness on 
abduction and grip; and subjective complaints of pain, were 
made.  The doctor noted a slight prominence of the MCP joint 
and slightly reduced left hand grip.  

The examiner observed that the veteran's history was most 
consistent with arthritis involving the left hand, but noted 
that X-ray films failed to document evidence of significant 
joint involvement.  The examiner stated that therefore it was 
her opinion that the veteran's left hand complaints were less 
than likely to be connected to his service connected fracture 
of the left 4th metacarpal, and instead were due to arthritis 
attributable to the aging process in a man 82-years old.  The 
examiner was unable to identify any disabling residuals.  She 
noted that there was a favorable ankylosis of the 4th left 
metacarpal, since the joint appearance on X-ray films was 
normal.  The examiner concluded that functional loss due to 
pain on use was not identified based on motor, X-ray, and 
range-of-motion testing. 

A VA examination was conducted in June 2003.  The veteran 
complained of no or very poor grip, loss of some sensation in 
the left hand and pain with pressure over the wrist dorsum.  
Pain was estimated as 7-8/10.  Physical examination revealed 
a 4.5 cm dorsal flat cicatrix over the 4th ray, which was 
painful on palpation.  There was obvious bony and soft tissue 
abnormality of the left hand.  There was a loss of the head 
of the ulna.  The examiner noted loss of grip strength 1/5 
and stated that the veteran lacked at least 4 cm from the 
tips of any left hand digit to opposition at the median 
palmar crease.  There was pain with palpation over the 
surgical site at the 4th metacarpal.  There was some 
limitation of motion of the left wrist as well as sensory 
loss in that area.  The examiner commented that the evidence 
indicated that the veteran had sustained a non-service-
connected gunshot wound to the left wrist, although the 
records included only a single reference to that.  He opined 
that the veteran clearly had established disability of the 
left hand.  The examiner concluded that, since he could not 
distinguish in the available history or clinical records 
disability related to the original fracture and that related 
to associated healthcare, he believed that the disability 
demonstrated on examination should be construed as entirely 
service connected.  

X-ray films taken in June 2003 show an old injury to the left 
fourth metacarpal with no evidence of acute fracture, 
dislocation or subluxation.  Moderate soft tissue swelling 
around the 4th PIP joint was also shown.  

III.  Pertinent Law and Regulations

A.  Service Connection/New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based upon the evidence on file at the time the appellant is 
notified of the decision. 38 C.F.R. § 3.104(a).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103.


To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

The amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence apply to any claim to 
reopen a finally decided claim, received on or after August 
29, 2001.  The amendment is not applicable to the veterans 
claim herein, as he filed his attempt to reopen prior to that 
time.

B.  Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



The Rating Schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  The functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38C.F.R. § 4.40 (2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.


The intent of the Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is intended to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2003).

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48,784-787 (July 26, 
2002).  The revisions became effective August 26, 2002.  
Under the version in effect until August 26, 2002, Diagnostic 
Code (DC) 5227 applied to ankylosis of any finger other than 
the thumb, index finger or middle finger, that is, the ring 
finger or little finger.  DC 5227 provided a noncompensable 
rating for ankylosis of the ring or little finger.  A note to 
DC 5227 provided that extremely unfavorable ankylosis of the 
ring finger should be rated as amputation under Diagnostic 
Code 5155.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2003), which 
became effective August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  A note to the new 
version of DC 5227 provides that, in rating the disability, 
one should also consider whether it should be evaluated as 
amputation under new Diagnostic Code 5155, whether an 
additional evaluation is warranted for limitation of motion 
of other digits, and whether an additional evaluation is 
warranted for interference with the overall function of the 
hand.  Under new DC 5230, limitation of motion of the ring 
finger, in either the minor or major hand, is rated as 0 
percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5230 (2003).

The revised rating criteria for the index, long, ring, and 
little fingers (digits II, III, IV, and V), set forth normal 
ranges of motion and state that for digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis 
or Limitation of Motion of Single or Multiple Digits of the 
Hand (2003).

IV.  Legal Analysis

A.  New and Material Evidence

The veteran maintains that new and material evidence has been 
submitted with which to reopen and grant his claim of 
entitlement to service connection for bilateral blindness, 
which was previously denied in final, unappealed decisions

In March and December 1990 decisions, the RO denied service 
connection for defective vision/bilateral blindness.  The 
veteran was notified of those decisions in June and December 
1990, and did not appeal them.  The veteran filed to reopen 
this claim in October 1992 and in a May 1993 rating decision, 
the RO determined that no new and material evidence had been 
submitted with which to reopen the claim.  This May 1993 
rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the May 1993 decision in order to 
ascertain whether new and material evidence has been 
submitted.

The evidence of record at the time of the 1993 decision 
consisted of service medical records which were negative for 
any indication of eye injuries, flash burns, exposure to 
toxins, or vision loss.  A private medical evaluation was 
conducted in 1990, dating the veteran's blindness to 1986 and 
noting a post-service history of glaucoma and cataracts 
treated in the 1980's.  The record also contained the 
veteran's self reported history of sustaining flash burns as 
a welder during service, and his testimony that he worked on 
and off as a welder post-service until 1972.  Several lay 
statements were also offered indicating that the veteran 
experienced eye problems and symptoms in 1946, just following 
service.

Essentially, the critical inquiry as to the claim is whether 
any new evidence has been submitted bearing on the matter of 
whether the veteran's bilateral blindness was incurred during 
service or was attributable to service.  In this regard, the 
veteran argues that his blindness is due to flash burns 
sustained while performing duties as a welder during service, 
or in the alternative, that he served for 16 months on a 
volcanic island and that ash and toxins from the volcanoes 
caused his eye problems.  

Since the 1993 rating action, essentially the new clinical 
evidence which has been submitted consists of private and VA 
medical records dated from 1986 to 2003.  This evidence shows 
that post-service, since approximately 1986, the veteran has 
been suffering from various eye disorders including diagnoses 
of cataracts and glaucoma.  The veteran himself reported that 
he was treated for eye problems as early as 1966, although 
there is no documentation of this on file and, even if true, 
this still places his earliest treatment at 20 years post-
service.  Essentially, none of the clinical evidence or 
examination reports dated from 1986 to 2003 which have been 
added to the record since 1993 makes any reference to any 
etiological relationship to service or in any way establishes 
(or even suggests) that the veteran's post-service eye 
manifestations and ultimately his blindness had any 
relationship to his period of service, to include his duties 
as a welder therein or to his service on a volcanic island.

The new evidence strictly pertains to the veteran's post-
service eye conditions as they have existed from 1986, 
approximately 40 years following service, until the present 
time.  Accordingly, this is evidence, although new, is not 
material. The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (aggravation, in this case), does not constitute new 
and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 
62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  The 
new evidence, which pertains only to continued complaints and 
treatment for eye related conditions, is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board points out that in one record, an evaluation of the 
eyes performed in September 1998, the veteran reported that 
he had previous eye injuries due to ashes and poisonous gas 
fumes from volcanoes.  Diagnoses of prosthesis of the right 
eye, scarred and vascularized corneas, no light vision 
bilaterally. and aphakia of the left eye were made at that 
time.  The doctor opined that acids, ammonia, and other 
compounds present in volcanic ashes could damage eyes.  
However, in giving this very general opinion/explanation, the 
examiner neither suggested nor established that the veteran 
himself had ever been subjected to any actual volcanic ash or 
that it had impacted his eyes particularly.  The law is clear 
that service connection may not be predicated on a resort to 
mere speculation or remote possibility.  38 C.F.R. § 3.102; 
see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on 
claim to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma and 
restrictive lung disease was too general and inconclusive to 
constitute material evidence to reopen).

Since the 1993 rating action, the veteran has also submitted 
his own statements and provided testimony to the effect that 
bilateral blindness is due to military service either 
attributable to his duties as a welder or being stationed on 
a volcanic island.  To the extent that the veteran continues 
to contend that his blindness and eye problems were incurred 
in or etiologically related to service, this is essentially 
repetitive of statements he previously made, such as the 
testimony provided in November 1990.  As such, these 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, the evidence on file contains no 
medical evidence or opinion which supports the veteran's 
contentions.  Laypersons are not considered competent to 
offer medical opinions, and testimony, or in this case 
statements, to that effect do not provide a basis upon which 
to reopen a claim for service connection.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).

The Board has also considered the "treatise" evidence from 
the United States Geological Survey pertaining to the hazards 
of volcanoes.  To the extent that he is attempting to 
extrapolate from the treatise that his blindness was due to 
service at a duty station in a volcanic area, such 
extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based upon the medical evidence of record, and is, 
therefore, not material.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991); see also Sacks v. West, 11 Vet. App. 314 (1998).

Finally, with respect to the hearing testimony given by the 
veteran in 1990 and 1995 regarding what his VA doctor told 
him regarding a relationship between vision loss and flash 
burns sustained during service, the veteran's account 
thereof, filtered as it is through a layman's sensibilities, 
of what a VA doctor purportedly said, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  Kirwin v. Brown, 8 Vet. App. 148 
(1995); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Moreover, neither that VA clinical record nor any other 
record of VA or private treatment indicates any such opinion 
by qualified medical personnel.

Essentially, no clinical evidence, either VA or non-VA, nor 
any lay or treatise evidence has established or even 
suggested that the veteran's post-service bilateral blindness 
was incurred during service or is etiologically related 
thereto.  In conclusion, the evidence submitted for the 
record since May 1993 fails to constitute evidence bearing 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, supra.  
In this case, upon consideration of the totality of the 
evidence both of record prior to and following the RO's May 
1993 decision, the Board concludes that new and material 
evidence has not been submitted.  The claim may therefore not 
be reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

B.  Increased Evaluation

The veteran's service connected disability of the left 4th 
metacarpal is currently assigned a noncompensable evaluation 
under Diagnostic Code 5227.  

Pursuant to DC 5227 (as in effect since August 2002), any 
limitation of motion of the ring or little finger is 
noncompensable (zero percent disabling).  Moreover, before 
August 26, 2002, ankylosis of the little finger was 
noncompensable.  See Diagnostic Code 5227 (2002).  The 
current version of DC 5227 likewise provides for a 
noncompensable evaluation for ankylosis of the little finger.  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  
Accordingly, neither the former or current diagnostic 
criteria of DC 5227 provide a basis upon which to assign a 
compensable disability evaluation.  Likewise, pursuant to DC 
5230 (as in effect since August 2002), any limitation of 
motion of the ring or little finger is noncompensable (zero 
percent disabling).  The record contains no evidence 
indicating that the veteran has extremely unfavorable 
ankylosis of the ring finger which would warrant a rating as 
amputation under Diagnostic Code 5155.

However, examination reports and records dated from 2000 to 
2003 have objectively documented symptoms of the left 4th 
metacarpal including (1) deformity of the 4th metacarpal; (2) 
inability of the veteran to touch the tips of his left 4th 
fingers and other fingers to the transverse fold of the palm 
of the left hand (although some reports fault the veteran's 
effort in this respect; (3) objective indications of pain and 
weakness in the left 4th finger and left hand; and (4) some 
loss of sensation.  Medical opinions are divided as to 
whether these symptoms are attributable to the service-
connected left finger fracture or to other non-service-
connected disorders such as age-related arthritis.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, impairment 
of coordination, or uncertainty of movement.  38 C.F.R. § 
4.56(c) (2003).  Muscle Group IX, or the muscle group that 
acts in grasping movements of the hand, is rated according to 
the criteria set forth in 38 C.F.R. § 4.73, Diagnostic Code 
5309 (2003).  This criterion indicates muscle injuries to 
Group IX are to be rated on limitation of motion, but that a 
minimum 10 percent rating is to be assigned for such muscle 
group impairment.  As previously indicated, the diagnostic 
codes that specifically contemplate limitation of motion of 
the finger at issue, DCs 5227 and 5230, call for a 
noncompensable evaluation.  In light of the aforementioned 
symptoms, and affording the veteran the benefit of the doubt, 
the Board will conclude that a compensable evaluation of 
10 percent is warranted under DC 5309 for a disability of the 
4th left metacarpal affecting muscle group IX of the left 
hand.  38 C.F.R. § 4.71a (2003).

Having made this determination, the Board has also considered 
the holding of DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
cases such as this, where the veteran's disability is rated 
based on limitation of motion, functional impairment due to 
pain must be equated to loss of motion.  However, in this 
case, such symptoms have provided the basis for the 
assignment of a 10 percent evaluation under DC 5309.  
Accordingly, further compensation for such symptoms is not 
warranted.  The evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.

The Board also notes that the evidence reflects that a 
compensable evaluation is warranted for a scar of the left 
4th metacarpal.  In this regard, the VA examination conducted 
in 2003 documented a 4.5 cm dorsal flat cicatrix (scar) over 
the 4th finger which was described as painful on palpation.  
The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Accordingly, the Board 
concludes that a 10 percent evaluation is warranted under DC 
7804.  However, if an increase is warranted based solely on 
the revised criteria, the effective date of the increase 
cannot be earlier than the effective date of the revised 
criteria.  See, e.g., VAOPGCPREC 7-2003.  Accordingly, the 10 
percent evaluation granted herein for a painful scar under DC 
7804 (2003), may be made effective only from August 30, 2002.  

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warranted a 10 percent evaluation where 
poorly nourished and subject to repeated ulceration, or if 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The veteran's disability 
would not warrant a compensable evaluation under these 
criteria, as neither the VA 2003 examination report or any 
previous records or examinations reports since 1994 
established by documentation that the scar was both painful 
and tender.  

The Board notes that while it has acknowledged that the 
veteran's service-connected left finger disability has 
produced some impairment in the left hand affecting grip and 
strength, there is no indication that it has impacted the 
veteran's left wrist, as was concluded by the VA examiner in 
2003.  That VA examiner reached such a conclusion when he was 
unable to appropriately distinguish between the disability 
related to the original fracture and associated healthcare 
and other symptoms and manifestations affecting the left 
upper extremity (hand/wrist/fingers).  However, detailed 
examination reports conducted by private providers in 1998 
and 2000 were able to make such a distinction, and did not 
reflect that there was any left wrist involvement associated 
with the service connected disability of the 4th metacarpal.   

As a related matter, the Board notes that the appellant 
indicated loss of use of his left hand.  Loss of use of a 
hand, for the purpose of special monthly compensation, will 
be held to exist when no effective function remains other 
than that which would be equally well served by an amputation 
stump at the site of election below the elbow with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.63 (2003).  The 
determination will be made on the basis of the actual 
remaining function of the hand, whether the acts of grasping 
and manipulation, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Id.

As previously discussed, the appellant's left 4th finger 
condition is manifested by subjective complaints of pain, 
limitation of range of motion, weakness and impairment of 
grasp and grip, and decreased sensation.  Although the 
medical records certainly indicate that the appellant has 
some disability from his left finger disorder also affecting 
the left hand, the appellant's left finger disorder simply 
does not warrant an increased rating pursuant to 38 C.F.R. § 
4.63 (2003).  None of the examination reports dated between 
1998 and 2003 contained objective medical evidence to 
indicate the absence of effective function of the left hand 
other than that which would be equally well served by an 
amputation stump at the site of election below the elbow.  In 
fact, the 2000 private examiner specifically concluded that 
functional loss due to pain on use was not identified based 
on motor, X-ray, and range of motion testing.  Therefore, the 
appellant is not entitled to an increased rating pursuant to 
38 C.F.R. § 4.63.

Finally, the Board recognizes that the veteran's service-
connected left 4th finger condition may limit his efficiency 
in certain tasks.  However, it does not present 
manifestations that could be regarded as presenting an 
exceptional or unusual disability.  His disability picture is 
not reflective of factors that take it outside of the norm.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is

recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the finger disability at 
issue does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).


ORDER

New and material evidence not having been submitted, the 
claim for service connection for bilateral blindness is 
denied.

A 10 percent evaluation for residuals of a left 4th 
metacarpal fracture, affecting muscle group IX, is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

A 10 percent evaluation for a scar over the left 4th 
metacarpal is granted effective from August 30, 2002, subject 
to the laws and regulations governing the payment of monetary 
awards.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



